UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5065



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JACQUELINE QUANTELLA FOWLER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
District Judge. (CR-04-58)


Submitted:   May 3, 2006                      Decided:   May 25, 2006


Before LUTTIG,* WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant    Federal   Public    Defender,   Vidalia    Patterson,
Research/Writing Attorney, Raleigh, North Carolina, for Appellant.
Frank D. Whitney, United States Attorney, Anne M. Hayes, Christine
Witcover Dean, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.



     *
      Judge Luttig was a member of the original panel but did not
participate in this decision. This opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Following a bench trial, Jacqueline Quantella Fowler was

convicted of one count of possession of a firearm by a felon, in

violation of 18 U.S.C. §§ 922(g)(1), 924 (2000).                 Fowler was

sentenced to twenty-seven months’ imprisonment.          We find no error

and affirm Fowler’s conviction and sentence.

           Fowler first contends that her predicate state conviction

did not satisfy § 922(g)(1) as a matter of law.         She reasons that,

under North Carolina law, her maximum sentence was twelve months

because no aggravating factors were admitted to or found by a jury

beyond a reasonable doubt. See North Carolina v. Allen, 615 S.E.2d

256, 265 (N.C. 2005) (holding, after Blakely v. Washington, 542

U.S. 296 (2004), statutory maximum is the maximum that a particular

defendant can face in light of her criminal history and the facts

found by a jury or admitted by defendant).             However, as Fowler

conceded at trial, her argument is foreclosed by United States v.

Harp, 406 F.3d 242, 246-47 (4th Cir.), cert. denied, 126 S. Ct. 297

(2005), which holds that United States v. Jones, 195 F.3d 205 (4th

Cir. 1999), is still viable after Blakely and United States v.

Booker, 543 U.S. 220 (2005), and reaffirms that a prior North

Carolina conviction satisfies § 922(g)(1) if any defendant charged

with that crime could receive a sentence in excess of one year.

Thus, because it is undisputed that a sentence of over twelve

months   could   be   imposed   on   a   defendant   convicted   of   felony


                                     - 3 -
possession of cocaine in North Carolina, Fowler’s prior conviction

was properly considered a predicate felony under § 922(g)(1).

           Fowler also contends that her sentence is unreasonable.

After Booker, a sentencing court is no longer bound by the range

prescribed by the sentencing guidelines.           See United States v.

Hughes, 401 F.3d 540, 546 (4th Cir. 2005). However, in determining

a sentence post-Booker, sentencing courts are still required to

calculate and consider the guideline range prescribed thereby as

well as the factors set forth in 18 U.S.C. § 3553(a) (2000).             Id.

If the sentence imposed is within the properly calculated guideline

range, it is presumptively reasonable. United States v. Green, 436

F.3d 449, 457 (4th Cir. 2006), cert. denied, __ U.S. __, 2006 WL

1057741 (U.S. May 22, 2006) (No. 05-10474).         Because the district

court appropriately treated the guidelines as advisory, properly

calculated and considered the guideline range, and weighed the

relevant § 3553(a) factors, we conclude Fowler’s sentence is

reasonable.

           Accordingly, we affirm Fowler’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 4 -